Citation Nr: 0808727	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for a major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In a decision dated in January 2007, the Board affirmed the 
RO's denial of an increased rating for a major depressive 
disorder.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court).  In April 2007, the 
parties filed a Joint Motion for Partial Remand.  By Order 
entered April 5, 2007, the Court vacated the Board's January 
2007 decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

The appeal will now be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

While the Board's January 2007 decision referenced on 
multiple occasions that it had considered the application of 
staged rating when adjudicating the veteran's claim, the 
Joint Remand found that the Board did not provide any 
discussion of whether staged ratings would be appropriate.  
The Joint Remand also took issue with the discussion of his 
symptoms of anxiety, memory problems, irritability, and 
anhedonia but indicated that the Board did not adequately 
address whether his disability picture "more nearly 
approximated" the next higher criteria.

In this case, the Board notes that the veteran last underwent 
a VA examination regarding his major depressive disorder in 
November 2003.  As such, it is appropriate that a new 
examination be ordered to adequately address the severity of 
the veteran's current condition.  In addition, his VA 
treatment records from the period since they were last 
requested are also necessary in order to accurately assess 
his current disability picture as a result of his major 
depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from April 
2006 to the present.

2.  Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded an examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

